435 F.2d 556
76 L.R.R.M. (BNA) 2403, 65 Lab.Cas.  P 11,701
EAST BAY UNION OF MACHINISTS, LOCAL, 1304, UNITEDSTEELWORKERS OF AMERICA, AFL-CIO, etc., et al.,Plaintiffs-Appellants,v.FIBREBOARD PAPER PRODUCTS CORPORATION, a corporation,Defendant-Appellee.
No. 23317.
United States Court of Appeals, Ninth Circuit.
Dec. 10, 1970.

Appeal from the United States District Court for the Northern District of California; Albert C. Wollenberg, Judge.
Jay A. Darwin (argued), of Darwin & Riordan, San Francisco, Cal., for appellants.
E. Judge Elderkin (argued), Marion B. Plant, of Brobeck, Phleger & Harrison, San Francisco, Cal., for appellee.
Before MERRILL, BROWNING, and KILKENNY, Circuit Judges.

ORDER

1
The judgment is affirmed for the reasons stated in the district court's opinion.  East Bay Union of Machinists, Local 1304 v. Fibreboard Paper Products Corp., 285 F.Supp. 282 (N.D.Cal.1968).